BENEDICT, District Judge.
The demand in this case is based upon a bill of lading in ordinary form, which acknowledges the receipt of 2,000 barrels of Portland cement in good order and condition. The answer avers that the casks in which the cement was packed were improperly coopered, whereby some of the cement escaped into the ship's hold; that this was carefully taken out and well and securely coopered up in barrels; that many of the cement barrels suffered from the ordinary wear of the voyage, and these were coopered anu made tignt, and the whole cargo in good order and condition, was then delivered to the libellants; and that libellants sustained no damage.
The proofs show that while the casks of cement were being landed from the ship, the heads came out of many of them, and quantities of cement escaped from these and from other casks upon the dock, which was scraped up and replaced in the casks before delivery'. It is also proved that cement was lost in this way — some casks when refilled being found not to contain the full quantity shipped. Tho value of the cement in the refilled casks was also in some cases impaired by the admixture of dirt gathered in the scraping up the cement from the dock. The weight of the evidence also is that 39 casks were detained on the dock awaiting the ship’s cooper, and while there were insecurely covered, so that the cement was damaged by rain which fell during the night. The proof is insufficient to show that the casks in which the cement was shipped were different from ordinary casks, or were incapable of sustaining the ordinary wear of such a voyage without injury. It is beyond dispute, that either from the loose condition of the casks, or from the way in which they were handled, quantities of the cement, escaped in the landing, whence damage arose.
The ship avers no peril of the seas; she proves no inherent defect in the casks. It was her duty to cooper the casks in the hold, if that was necessary to enable her to land them without losing the contents. Her obligation to handle them so as not to injure the contents is also clear. Her liability is therefore the same, whether the loss arose from the loose condition of the casks when placed in the slings, or from bad handling after-wards.
It was suggested' on the trial, but not proved, that the casks were constructed of green wood and that heat in the hold had shrunk the staves, so that the heads and staves were loosened. It is unnecessary to decide what would be the effect upon the ship’s liability, if proof had been given of the existence in the wood of the casks of an excessive liability to shrink under the ordinary, heat of a ship’s hold. It might well be that such a condition would be an inherent defect-*571that would absolve the ship from liability for the contents of casks lost in the ship’s hold. But even such proof would not excuse the carrier for contents lost on the dock in the landing, when that loss could be prevented by the services of a cooper in tightening the staves and heads of the casks before putting them in the slings.
In this ease the obligation to cooper the casks in the hold is admitted by the answer, and this duty is alleged to have been performed by the ship. The defense set up is performance. Upon the evidence the contract was not performed, and the libellant is entitled to recover the amount of the damage arising from the loss of cement from the casks refilled, from the destruction of the contents of 39 casks wet while on the dock, and from any diminution in value arising from the admixture of dirt scraped from the dock in the process of refilling. Let a reference be had to ascertain the amount of the loss according to this opinion.